[RIVERNORTH CAPITAL MANAGEMENT LETTERHEAD] June 11, 2014 Securities and Exchange Commission Public Filing Desk treet N.E. Washington, D.C. 20549 RE: RiverNorth Funds, File Numbers 333-136185 and 811-21934 Ladies and Gentlemen: On behalf of River North Funds, a registered investment company (the “Trust”), we hereby submit, via electronic filing, Post-Effective Amendment No. 27 to the Trust’s Registration Statement (the “Amendment”).The Amendment is filed pursuant to Rule 485(a) under the Securities Act of 1933 to add a new I share class to the RiverNorth Core Opportunity Fund and to provide updated or previously omitted Exhibits to the Part C. If you have any questions, please contact me at 312-445-2251. Very truly yours, /s / Marc Collins Marc Collins General Counsel and Chief Compliance Officer RiverNorth Capital Management, LLC
